Citation Nr: 1338139	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  05-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to February 1986, and active duty in the U.S. Army Reserves from January 2003 to August 2003. 

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge at the RO in May 2007.  A transcript of the hearing has been associated with the record. 

The appeal was remanded for additional development in February 2008.

In an October 2010 decision, the Board denied entitlement to service connection for a left knee disability.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In an October 2012 Order pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary (parties), the Court vacated and remanded the Board's decision.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for a left knee disability.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate (although the citations above include both these and those which also reflect the Veteran's other period of active service).

The Veteran was afforded with a VA examination for his left knee disability in June 2010, pursuant to the Board's remand issued in February 2008.  The VA examiner indicated that the Veteran had a pre-existing left knee condition involving a meniscal tear and that was treated with open medial meniscectomy and subsequent additional surgery.  The examiner determined that while the Veteran's degenerative changes in his left knee were directly attributable to the open medial meniscectomy in 1979, there was no evidence in the service records of the Veteran's left knee being aggravated beyond its normal progression as would be expected from open meniscectomy.  As a result, the examiner concluded that the Veteran had a pre-existing left knee condition that was less likely than not related to service or aggravated beyond its normal progression by service.

However, as noted in the September 2012 JMR, while the June 2010 VA examiner indicated that there was no evidence in the service records of the Veteran's left knee being aggravated beyond its normal progression as would be expected from open meniscectomy, March 2003 service treatment records noted that the Veteran had worsening degenerative joint disease of the left knee in an activated reservist.  Notably, while the examiner indicated that there was evidence in the service treatment records of the Veteran being treated for acute conditions related to the left knee while on reserve or active duty, he did not specifically address the March 2003 service treatment record which revealed a diagnosis of severe degenerative joint disease that was worsening.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a left knee disability, and that further medical opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Accordingly, the Board finds that the physician who conducted the June 2010 VA examination should be requested to submit an addendum opinion discussing whether or not the Veteran's left knee disability preexisted service, and if so, whether it was aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

The June 2010 VA examiner should specifically address the March 2003 service treatment records which describe the Veteran's left knee condition as "degenerative joint disease worsening" and "worsening degenerative joint disease in activated reservist".

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should arrange for the same examiner who conducted the June 2010 VA examination, if possible, to review the claims folder and determine whether the Veteran's left knee disability was permanently aggravated by his service.  If the June 2010 examiner is unavailable, the file should be referred to another similarly qualified medical professional. 

The physician should offer an opinion as to whether the left knee disability diagnosed on examination (1) clearly and unmistakably preexisted service, and, if so (2) whether it clearly and unmistakably was not aggravated by service beyond its natural progression during service, to include his second period of active service.  
The examiner should specifically address the March 2003 service treatment records which describe the Veteran's left knee condition as "degenerative joint disease worsening" and "worsening degenerative joint disease in activated reservist".

The examiner should provide a complete rationale for any opinions provided.  The examiner should also confirm that the complete claims file was reviewing, including service treatment records and post-service private treatment records.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


